Citation Nr: 1206383	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  03-33 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona


THE ISSUES

1. Whether new and material evidence to reopen a claim for service connection for lumbar spine degenerative joint disease has been received.

2. Whether new and material evidence to reopen a claim for service connection for bilateral hearing loss has been received.

3.  Entitlement to service connection for lumbar spine degenerative joint disease.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for psychiatric disability, to include as secondary to service-connected disability.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1959 to January 1961.

This appeal to the Board of Veterans' Appeals (Board) on appeal from June 2002, June 2003, and April 2007 rating decisions.

In the June 2002 rating decision, the RO denied compensation benefits, pursuant to 38 U.S.C.A. §1151, for additional disability following right inguinal hernia repair at a VA medical facility.  The Veteran filed a notice of disagreement (NOD) in February 2003, and the RO issued a statement of the case (SOC) in October 2003.  The Veteran filed a substantive appeal (via VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2003.

In the June 2003 rating decision, the RO, inter alia, decline to reopen claims for service connection for lumbar spine degenerative joint disease, for nerve problems, and for bilateral hearing loss, on the basis that new and material evidence had not been received.  The Veteran filed a NOD in January 2004, and the RO issued a SOC in September 2004.  The Veteran filed a substantive appeal (via a VA Form 9) in September 2004.

In November 2006, the Board remanded these claims to the RO, via the Appeals Management Center (AMC) in Washington, DC, to afford the Veteran a Board hearing at the RO.  

In January 2007, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.  During the Board hearing, the Veteran clarified that his disorder of nerve problems was a psychiatric disorder as opposed to a neurological disorder.  Thus, the Board has characterized the issue as listed above.

In the April 2007 rating decision, the RO denied service connection for an unspecified psychiatric condition secondary to service-connected tinnitus and residuals of hemorrhoidectomy; as well as denied a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  The Veteran filed a NOD in May 2007, and the RO issued a SOC in November 2007.  The Veteran filed a substantive appeal (via a VA Form 9) in December 2007.

In a December 2007 letter, the RO informed the Veteran that he had been scheduled for another Travel board hearing, as requested.  In correspondence received later that month, the Veteran withdrew his request for a second Board hearing.  See 38 C.F.R. § 20.704 (2007).  

In June 2008 and February 2010, the Board, inter alia, remanded the Veteran's claims to the RO, via the AMC, for further development.

In an August 2010 decision, the Board declined to reopen claims for service connection for lumbar spine degenerative joint disease, nerve problems, and bilateral hearing loss, as well as denied entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional disability following right inguinal hernia repair at a VA medical facility, and to a TDIU.  The Veteran appealed the August 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2011, the Court granted a Joint Motion for Remand, filed by representatives for both parties, vacating that portion of the Board's decision pertaining to denial of the requests to reopen claims for service connection for lumbar spine degenerative joint disease and for bilateral hearing loss, and remanding the claims to the Board for further proceedings consistent with the Joint Motion.

The Board points out that, in the Joint Motion, the parties agreed that the Board failed to adjudicate a claim for an unspecified psychiatric disability.  In the August 2010 decision, the Board determined that the Veteran's claim for service connection for an unspecified psychiatric disability was part-and-parcel with his claim of entitlement to service connection for "nerve problems," and characterized this as a new "theory" instead of a separate claim.  However, as pointed out in the Joint Motion, the last previous final denial which denied the Veteran's claim of entitlement to service connection for "nerve problems" in 1998 did not consider a psychiatric disability.  Given the foregoing, and the fact that the Veteran perfected an appeal to the Board relating to entitlement to service connection for an unspecified psychiatric disability, the Board will now consider entitlement to service connection for psychiatric disability, as reflected on the title page.

The Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen a claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claims for service connection for lumbar spine degenerative joint disease and bilateral hearing loss has been received-and given the Board's favorable disposition on the requests to reopen-the Board has characterized this appeal as encompassing the matters set forth on the title page.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished. 

2.  In October 1998, the RO denied claims for service connection for degenerative joint disease of the lumbar spine and for bilateral hearing loss; although notified of the denial, the Veteran did not initiate an appeal.

3. Additional evidence associated with the claims file since the October 1998 rating decision is not cumulative and redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claims for service connection for degenerative joint disease of the lumbar spine and for bilateral hearing loss, and raises a reasonable possibility of substantiating the claims.

4.  The Veteran was seen during service for complaints of low back pain; however, no chronic low back disability was shown in service, or within the first post-service year; and the first diagnosis of low back disability, degenerative joint disease of the lumbar spine, was rendered more than thirty years after discharge from service.

5.  The Veteran has a current diagnosis of degenerative joint disease of the lumbar spine, and his assertions of continuity of low back symptoms since service are outweighed by competent, probative evidence, to include the only medical opinion on the question of whether there exists a medical nexus between such current lumbar spine disability and service that is adverse to the claim.

6.  The Board accepts the Veteran's assertions of noise exposure in service as credible and consistent with his service aboard a weapons infantryman.

7.  Although the Veteran currently has hearing loss in each ear to an extent recognized as a disability for VA purposes, there is no evidence of hearing loss for decades after service, and the only competent, probative opinion to address the question of whether there exists a nexus between alleged in-service noise exposure and the Veteran's bilateral hearing loss weighs against the claim.

8.  A psychiatric disability was not shown in active duty service, and there is no competent evidence or opinion even suggesting that there exists a medical nexus between any current psychiatric disability and service or service-connected disability.


CONCLUSIONS OF LAW

1.  The October 1998 rating decision in which the RO denied service connection for lumbar spine degenerative joint disease and for bilateral hearing loss is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  As pertinent evidence received since the RO's October 1998 denial is new and material, the criteria for reopening the claim for service connection for degenerative joint disease of the lumbar spine and bilateral hearing loss, are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011) (as in effect for claims filed on and after August 29, 2001).

3.  The criteria for service connection for degenerative joint disease of the lumbar spine are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

4.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2011).

5.  The criteria for service connection for psychiatric disorder, to include as secondary to service connected disability, are not met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the Board's favorable disposition of the claims to reopen, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

Pertinent to the matter of service connection, on the merits, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, with respect to the claims for service connection for lumbar spine degenerative joint disease and bilateral hearing loss, a February 2003 pre-rating letter provided notice to the Veteran regarding what information and evidence was needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the need for the Veteran to advise VA of and to submit any further evidence that is relevant to the claim.  This letter also informed the Veteran of what information and evidence must be obtained by VA and requested that the Veteran submit any pertinent evidence in his possession (consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect).    

Post-rating, a May 2009 letter provided general information concerning VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of the May 2009 letter, and opportunity for the Veteran to respond, the April 2010 SSOC reflects readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect.

With respect to the claim for service connection for psychiatric disability, a February 2007 pre-rating letter provided notice to the Veteran regarding what information and evidence was needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the need for the Veteran to advise VA of and to submit any further evidence that is relevant to the claim.  The February 2007 letter also provided general information concerning VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  Hence, the February 2007 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claims on appeal.  Pertinent medical evidence associated with the claims file consists of service treatment records, private treatment records, VA treatment records, and the report of a various VA examinations.  Also of record and considered in connection with the appeal is a transcript of the Veteran's January 2007 Board hearing testimony, as well as various written statements provided by the Veteran,  and by his wife, friend, and his representative, on his behalf.  No further RO action on the claims is required.

The Board acknowledges that the Veteran has not been afforded an examination to obtain an opinion regarding the etiology of the Veteran's claimed psychiatric disability.  The Board has reviewed the record, and, for reasons that will be explained below, finds that there is no duty to obtain a medical opinion regarding this claim for service connection on appeal.  

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claims for service connection, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims. Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield , 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).
II.  Requests to Reopen

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A.    §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

The Veteran's claims for service connection for degenerative joint disease of the lumbar spine and bilateral hearing loss were initially denied in an October 1998 rating decision.

The pertinent evidence then of record consisted of the Veteran's service treatment records, a VA examination dated in December 1997, and VA treatment records from the VA Medical Center (VAMC) in Phoenix from November 1996 to December 1997.  The Veteran's service treatment records reflect that he was seen for low back pain after heavy lifting in June 1960, but there was no indication of a chronic low back disability, or of a hearing loss disability in service.  Post-service, the Veteran was diagnosed with degenerative joint disease of the lumbar spine upon VA examination in December 1997.  There was no post-service evidence of hearing loss.  The RO denied both claims, finding that they were not well-grounded.  In so finding, the RO noted that there was no evidence relating any current lumbar spine or hearing loss disability to service, or record of treatment for either disability within one year of discharge from service.

Although notified of the denials, the Veteran did not initiate an appeal of the October 1998 RO decision.  See 38 C.F.R. § 20.200.  The RO's October 1998 denial of the claims is therefore final as to the evidence then of record, and is not subject revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) ; see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran requested that VA reopen the previously-denied claims for service connection in February 2004.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial of the claims is the October 1998 rating decision. Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Pertinent evidence added to the claims file since the October 1998 decision includes various written statements provided by the Veteran, his wife, and his representative, the Veteran's January 2007 Board hearing testimony, a VA audiology examination dated in February 2004, a VA back examination dated in August 2004, the report of a June 2006 private MRI of the lumbar spine, and additional VA outpatient treatment records.  

The Board finds that the above-described evidence provides a basis for reopening the claims for service connection for lumbar spine degenerative joint disease and bilateral hearing loss.  With respect to the Veteran's claim for service connection for bilateral hearing loss, at the time of the October 1998 rating decision, there was no evidence documenting a current hearing loss disability.  However, on VA examination in February 2004, a diagnosis of normal to moderately severe down-loping hearing loss bilaterally was indicated.  A history of noise exposure in service was also noted.  In addition, the Veteran reported that he had continuously experienced hearing loss difficulties since service.

As for the Veteran's lumbar spine claim, at the time of the prior October 1998 denial, there was no evidence relating the Veteran's current low back disability to service, and there was no evidence of low back symptoms for approximately 30 years after the Veteran's discharge from service.  During the Veteran's Board hearing and in various statements, the Veteran reported that he has experience chronic low back pain since service, and he attributed his current symptoms to initial in-service injury.   

The Board finds that the above-described evidence is "new" in that it was not before agency decision makers at the time of the October 1998 final denial of the claims for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that confirms current diagnosis of current lumbar spine and hearing loss disabilities, and when considered along with the Veteran's assertions as to continuity of back and hearing loss symptoms since service, provides a potential link between the current disabilities and active duty service.  As pointed out in the Joint Motion, the Veteran's statement regarding his chronic symptoms since service can be considered material in that they present a continuity-of-symptomatology theory.  Hence, this evidence relates to an unestablished fact necessary to substantiate the claims for service connection for lumbar spine degenerative joint disease and bilateral hearing loss, and raises a reasonable possibility of substantiating the claims. 

Under these circumstances, the Board concludes that the criteria for reopening the claims for service connection for lumbar spine degenerative joint disease and for bilateral hearing loss are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

III.  Service Connection Claims

A.  Lumbar Spine Degenerative Joint Disease 

In addition to the above-noted legal authority, the Board notes that service connection may be presumed, for certain chronic diseases, such as arthritis, which develop to a compensable degree (10 percent for arthritis) within a prescribed period after discharge from service (one year for arthritis), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree. 38 C.F.R. § 3.307(c).

The Veteran contends that he is entitled to service connection for lumbar spine degenerative joint disease, as he believes that his current lumbar spine problems stem from an initial in-service injury and strain.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that service connection for a lumbar spine degenerative joint disease is not warranted.

As alluded to above, the Veteran's service treatment records reflect that in June 1960, he complained of back pain following heavy lifting.  An impression of muscle sprain was indicated.  However, no lumbar spine abnormalities were noted on the discharge examination report.

Following service, on VA examination in December 1997, an x-ray of the lumbar spine revealed lumbosacral joint changes.  A diagnosis of degenerative joint disease of the lumbar spine was indicated.

On VA examination in August 2004, the Veteran reported that he was required to do heavy lifting with mortars, and that he was diagnosed with muscles strain during service.  He indicated that he always had low back pain since that time.  It was noted that the Veteran had been a truck driver for 20 years after service, and stopped working in 1980 due to back pain.  After a physical examination and x-rays, a diagnosis of degenerative arthritic disc disease of the lumbar spine was indicated.  The examiner indicated that he reviewed the Veteran's service treatment records, and the only mention of back pain was as noted above.  He indicated that the findings on examination were that which can normally occur with aging and a history of heavy lifting through one's adult life.  Therefore, he opined that it was less likely as not that the Veteran's present lumbosacral problems are related to service.

A statement dated in October 2004 from the Veteran's wife indicates that she had observed his experiences with low back pain.  

A June 2006 MRI of the lumbar spine revealed multilevel degenerative changes, most pronounced at L5-S1, where central and right paracentral osteophytes and low volume disc material appeared to contact the descending right-sided S1 nerve root, and an L4-5 annular tear.

During the Veteran's January 2007 Board hearing, the Veteran reported that he initially injured his lumbar spine lifting heavy objects in service.  He indicated that he experienced back problems in service and since service.  

The above-cited evidence clearly establishes that the Veteran has a lumbar spine disability, namely degenerative joint disease.  It also establishes that the Veteran experienced a low back problem in service related to heavy lifting.  However, competent, probative evidence does not show that the low back problem occurring in service resulted in the current lumbar spine disability.

Notably, although muscle sprain related to the low back was noted in June 1960, no lumbar spine disability or otherwise diagnosed at any point during service.  Post service, there is no evidence of any lumbar spine arthritis within the first post-service year.  Indeed, the first post-service evidence of lumbar spine disability is the December 1997 VA examination reflecting a diagnosis of degenerative joint disease, over 30 years after the Veteran's separation from service.  The Board notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Significantly, moreover, the August 2004 VA examiner's opinion is the only competent opinion to address the question of whether there exists a medical nexus between current lumbar spine disability and service, and that opinion is not supportive of the claim.  Instead, the examiner found that the Veteran's current degenerative arthritis of the lumbar spine was less likely than not related to service.  The Board notes points out that, in formulating his opinion, the August 2004 VA examiner reviewed the claims file, including the service treatment records and the June 1960 treatment report, performed a thorough physical examination, and provided adequate rationale in support of the conclusions reached.  Under these circumstances, the Board accepts this opinion as probative of the medical nexus question.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) and Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (holding, inter alia, that it is the responsibility of the BVA to assess the credibility and weight to be given the evidence).  Significantly, the Veteran has neither presented nor identified any contrary medical opinion-i.e, one that, in fact, supports the claim.

In addition to the medical evidence, the Board has considered the Veteran's own assertions, as well as those advanced by his representative, on his behalf.  However, none of this evidence provides a basis for allowance of the claim.

The Board notes that the Veteran is competent to offer evidence as to facts within his personal knowledge, such as the occurrence of an in- service injury, and his own symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As indicated, the Veteran has asserted continuity of low back symptoms since service.  However, such assertions must be considered in light of the medical and other evidence of record.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).
 
Here, the Board acknowledges that while the Veteran was treated for complaints of back pain on one occasion during service, examination findings were normal, and there is no indication that the Veteran complained of back pain again during service.  Following service, there is no record of treatment for a lumbar spine disability for many years. Significantly, there are no records to support the Veteran's assertions of continuity of symptoms up to the current diagnoses in 1997.  The Board also points out that, in rendering the probative opinion on the question of medical nexus, the August 2004 examiner clearly considered all pertinent evidence of record-to include the Veteran's assertions of continuity of back symptoms since service-and still rendered a medical opinion that is adverse to the claim.

As such, the Board finds that the Veteran's assertions as to continuity of symptoms are outweighed competent, probative evidence, to include the only medical opinion on the question of whether there exists a medical nexus between such current lumbar spine disability and service.

Finally, to whatever extent the Veteran and/or his representative attempt to directly establish a nexus between current lumbar spine disability and service, such attempt must fail.  As noted, the Board finds unpersuasive the Veteran's assertions of continuity of low back symptoms since service.  Moreover, questions of medical diagnosis and etiology of a medical disability are matters within the province of trained medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As laypersons without the appropriate medical training or expertise, neither the Veteran nor his representative is competent to render a probative (i.e., persuasive) opinion on such a medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is generally not capable of opining on matters requiring medical knowledge).  Hence, the lay assertions as to medical nexus have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for lumbar spine degenerative joint disease must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Bilateral Hearing Loss

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran asserts that his exposure to loud noise while in service has caused the claimed bilateral hearing loss.  Specifically, he asserts that he experienced in-service noise exposure related to various weapons fire.  During his Board hearing, the Veteran also reported that his hearing disability began immediately following service and has continued since service.  

At the outset, the Board notes that the Veteran's service records show that he served as a weapons infantryman.  As such service would undoubtedly involve some, and possible significant, noise exposure, the Board accepts the Veteran's assertion of in-service noise exposure as credible and consistent with his established service.  That fact notwithstanding, the Board also finds that the record does support an award of service connection for bilateral hearing loss.

The Veteran's service treatment records reflect no complaints, findings, or diagnoses of hearing loss.  The Veteran's entrance examination report reflects no ear disease or defects and hearing test results were within normal limits.  His January 1961 separation examination report also reflects no disease or defects and that his hearing was normal.  A whisper voice test revealed normal hearing at 15 feet in both ears, and it was noted that a sweep audiogram was performed and "10 decibels normal" was indicated.

The above-described evidence reflects that no bilateral hearing loss was shown during service.  The Board notes, however, that the absence of in-service evidence of hearing loss is not fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

On VA audiology consultation in February 2004, testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
45
50
50
LEFT
20
15
60
        55 
50

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 92 percent in the left ear.  The examiner noted that the Veteran had mild sloping to moderate high frequency sensorineural hearing loss, bilaterally.  The audiologist also obtained a history from the Veteran, reviewed his service and post-service medical records, and opined that the Veteran's hearing loss is less likely as not caused by or a result of service.  In so finding, the examiner noted that the Veteran had a history of noise exposure in service, as well as a post-service history of noise exposure, as he was a long haul truck driver for over 20 years.  The examiner also noted that the Veteran's separation examination reflected normal hearing.  Therefore, he found it unlikely that the primary cause of the Veteran's hearing loss was military noise exposure.

An October 2004 statement from the Veteran's wife indicated that she had observed his difficulties with hearing.  

During the Veteran's January 2007 Board hearing, he reported that he was exposed to loud noise in service associated with firing ranges and weapons fire.  He indicated that he still had difficulties with his hearing.

A June 2010 VA outpatient treatment report reflects that the Veteran was seen for an audiology consult and was fitted for hearing aids.  

The above-cited evidence reflects that the Veteran currently has bilateral hearing loss to an extent recognized as a disability for VA purposes, as defined by to 38 U.S.C.A. § 3.385, as indicated, the February 2004 VA audiology note reflects that the auditory threshold was 40 decibels or greater in at least one frequency in each ear.  However, despite the presence of current disability, and the credible evidence of in-service noise exposure (discussed above), the claim must, nonetheless, be denied on the basis of medical nexus.

Here, the post-service evidence reflects no indication of hearing loss for at least 40 years after active military service.  The Board again points out that the passage of many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection for the disability.  See Maxson, 230 F.3d at 1333.

Furthermore, the only competent opinion on the question of nexus between bilateral hearing loss disability and service-that provided by VA audiologist, as noted above-is adverse to the claim.  The Board accepts the opinion of the audiologist as probative evidence on the question of whether there exists a medical relationship between current hearing loss disability and service-based as it was upon full consideration of the Veteran's documented history and assertions, and supported by clear rationale based on a scientific study.  See, e.g., Hayes, 5 Vet. App. at 69-70, Guerreri, 4 Vet. App. at 470-471.  Significantly, neither the Veteran nor his representative has presented, or identified any contrary opinion by an audiologist or other competent professional that, in fact, supports the claim.

Furthermore, to what extent the oral and written assertions of the Veteran, his wife, and/or his representative are offered in an attempt to establish that there exists a medical relationship between the Veteran's current bilateral hearing loss disability and service on the basis of lay assertions, alone, such attempt must fail. As indicated above, the matter of medical etiology of the disability for which service connection is sought is a matter within the province of trained professionals.  See Jones, 7 Vet. App. at 137-138.  As none of the named individuals is shown to be other than a layperson without appropriate training and expertise, none is competent to render a probative (persuasive) opinion on such a matter.  See, e.g., Bostain, 11 Vet. App. at 127; Routen, 10 Vet. App. at 186.  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for bilateral hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App.  at 53-56.

C.  Psychiatric Disability

In addition to the above-noted legal authority, the Board notes that under 38 C.F.R. § 3.310(a), service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice- connected disability by a service-connected disability.  See 38 C.F.R. § 3.310.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). [Parenthetically, the Board notes that, effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the requirements for establishing secondary service connection on an aggravation basis.  See 71 Fed. Reg. 52,744- 47 (Sept. 7, 2006). However, given the basis of the denial as noted below, any further discussion of the amendment is unnecessary.].

Considering the pertinent evidence in light of the above-noted legal authority, the Board finds that service connection for psychiatric disability, to include on a secondary basis, is not warranted.

In his October 2006 claim for service connection, the Veteran reported that he had a psychiatric disability secondary to his service-connected tinnitus and hemorrhoid disabilities.  During the Veteran's January 2007 Board hearing, he indicated that he experienced symptoms of anxiety, depression, and memory loss, though he had not sought treatment for these symptoms. 

The Veteran's service treatment records reflect no complaint, finding, or diagnosis with respect to psychiatric disability.  No psychiatric abnormalities were found on the Veteran's discharge examination and report of medical history in January 1961.

With respect to post-service medical records, including VA and private treatment records, there is also no evidence of a current, chronic psychiatric disability.  VA outpatient treatment records reflect a past medical history major depressive disorder, single episode, unspecified.  However, a February 2010 depression screen was negative.  A report prior to the Veteran's May 2010 surgery hernia repair surgery, prior to which the Veteran was reportedly anxious due to "fear of the unknown;" however, this appeared to be related to the Veteran's surgery and no diagnosis of chronic anxiety was assigned.  A January 2011 depression screen was also negative.

In sum, the record does not clearly reflect that the Veteran has, or ever has had, a chronic psychiatric disability.  While the Veteran has reported psychiatric symptoms, only one episode of depression is documented in VA outpatient treatment records.  Depressive symptoms were denied on other occasions, and there has been no indication otherwise of a diagnosis of chronic depression or other psychiatric disability.

Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. 
§ 1110.  See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Accordingly, where, as here, the competent, probative evidence establishes that, fundamentally, the Veteran does not have the disability for which service connection is sought (here, a psychiatric disorder) there can be no valid claim for service connection for that disability-on any basis. 

The Board also points out that, even if the notations of a past history of one episode of major depression were deemed indicating or suggesting a current psychiatric disability, the claim for service connection would still have to be denied on the basis of medical nexus.  Significantly, there is no medical evidence or opinion even suggesting that there exists a medical nexus between any such current disability and either active duty service or service-connected disability, and the Veteran has not presented or identified any such evidence or opinion.  Further, on this record, VA is not required to arrange for the Veteran to undergo examination or to obtain any medical opinion in this regard. 

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4)(i) (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, although the record reflects a possible diagnosis of current psychiatric disability, as explained above, the record is devoid of any competent, credible, and/or probative to support a finding that the Veteran has had "persistent or recurrent symptoms of disability" since service, or to indicate that any current psychiatric disability "may be associated with" an event, injury, or disease in service.

The Board further notes that, to whatever extent assertions of the Veteran, his wife, and/or his representative are offered to establish current psychiatric disability and/or medical nexus between any such disability and either service or service-connected disabilities, such assertions provide no basis for allowance of the claim.  As noted above, matters of diagnosis and etiology are within the province of trained medical professionals.  See Jones , 7 Vet. App. at 137-38.  As none of the named individuals is shown to be other than a layperson without the appropriate medical training and expertise, none is competent to render a probative opinion on any medical matter upon which this claim turns.  See, e.g., Bostain, 11 Vet. App. at 127; Routen, 10 Vet. App. at 186.  Again, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board concludes that the claim for service connection for psychiatric disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the- doubt doctrine.  However, as no competent, probative evidence supports a finding that the Veteran has current psychiatric disability that is medically-related to service or to service-connected disability, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53- 56.



ORDER

As new and material evidence has been received to reopen the claim for service connection for lumbar spine degenerative joint disease, to this limited extent, the appeal is granted.

As new and material evidence has been received to reopen the claim for service connection for bilateral hearing loss, to this limited extent, the appeal is granted.

Service connection for lumbar spine degenerative joint disease is denied.

Service connection for bilateral hearing loss is denied.

Service connection for a psychiatric disability, to include as secondary to service-connected disability, is denied.



____________________________________________
JACQUELINE. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


